Citation Nr: 0518042	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an disability rating in excess of 40 
percent for the service-connected residuals of a left 
acromioplasty with distal clavicle excision.  

2.  Entitlement to service connection for right distal 
clavicle resection, claimed as secondary to the service-
connected residuals of a left acromioplasty with distal 
clavicle excision.  

3.  Entitlement to service connection for claimed hepatitis 
C.  



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to February 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and July 2004 rating decisions of 
the RO.  

The veteran appeared and gave testimony at a hearing at the 
RO in October 2003.  A transcript of that hearing is of 
record.  

The Board notes that the evidence of record shows that the 
veteran is left-hand dominant, therefore his left shoulder 
disability is rated as an impairment of the major upper 
extremity.  38 C.F.R. § 4.69 (2004).  

The RO, however, rated the disability as an impairment of the 
minor upper extremity until March 20, 2002, when it was rated 
as a major.  The Board refers this inconsistency to the RO 
for appropriate action.  

By virtue of this decision, the Board denies the claim of 
service connection for hepatitis C.  The remaining issues are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest complaints or findings of 
hepatitis or liver disease in service or for many years 
thereafter.  

3.  The currently demonstrated hepatitis C is not shown to be 
due to any event or incident of the veteran's service.  



CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2002, the RO notified the veteran 
of the evidence needed to substantiate his claims and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claims so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal.  The veteran was afforded a VA 
examination in April 2003, and a medical opinion was obtained 
by the RO in June 2003.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran had active service from June 1976 to February 
1984.  His service medical records are negative for 
hepatitis.  A January 1983 periodic examination is negative 
for any identifying body marks, scars or tattoos.  His 
December 1983 separation examination is negative for any 
identifying body marks, scars, or tattoos.  The examination 
also noted a normal clinical evaluation of his 
gastrointestinal system.  

The record shows that a hepatitis C virus serology was 
ordered in October 1999.  In January 2000, the veteran was 
confirmed as being positive for the hepatitis C virus.  He 
was referred to the gastrointestinal clinic for consideration 
for possible therapy.  

The veteran was afforded a VA examination for his hepatitis C 
in April 2003.  The examiner noted that records showed that 
the veteran had remote intranasal cocaine use in the 1970's.  
He also noted two tattoos.  

The veteran reported obtaining one tattoo in 1976 and the 
other done later in the 1970's in Germany.  The veteran 
reported never receiving a blood transfusion or being a heavy 
drinker until around 1999.  The examiner diagnosed hepatitis 
C, but did not offer an opinion as to the etiology.  

An opinion regarding the etiology of the veteran's hepatitis 
C was obtained from VA in June 2003.  Regarding the tattoos, 
the examiner stated that they were not noted in the service 
medical records; therefore, it was impossible to definitely 
say when they were done.  

The examiner further noted that it was also impossible to say 
that the cocaine abuse was the actual source of the hepatitis 
C.  However, the examiner specifically concluded that it is 
the more likely scenario that drug use was the source of 
contracting hepatitis C.  

At the October 2003 hearing, the veteran testified that he 
tried intranasal cocaine twice while he was in service.  He 
also stated that he would loan his shaving equipment to other 
soldiers when he was in the field.  He reported this 
occurring about 50 to 60 times.  

The veteran testified that he pricked himself twice within 
six months with needles when he was cleaning out medical 
dumpsters.  He also reported getting his tattoos in 1976 and 
1979, while he was in service.  


Analysis

The veteran contends that he contracted hepatitis C virus as 
a result of having been pricked with medical needles or from 
sharing razors with other soldiers.  Alternatively, he has 
also asserted that it may have been the result of getting 
tattoos in service.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).  

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2004).  

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  

Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.  

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  

Moreover, in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit held that the current version of § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, the Board concludes that the preponderance of 
the evidence is against finding that hepatitis C was incurred 
in or aggravated by service.  

In this regard, the Board notes that the veteran is not shown 
to have any pertinent abnormality or diagnosis of hepatitis 
or liver abnormality at the time he was separated from 
military service in February 1984.  

The first medical evidence of hepatitis C was in 2000, over 
15 years after his discharge from service.  

The veteran was afforded a VA examination for the express 
purpose of determining the nature and likely etiology of the 
veteran's hepatitis C.  After a review of the entire claims 
file, the VA examiner opined that the veteran's hepatitis C 
was more likely contracted from the past history cocaine 
abuse.  

Significantly, the VA examiner added that the veteran's 
tattoos were not noted in the service medical records and 
that it was impossible to say when they were done.  

However, regardless of when the tattoos were obtained, the 
Board notes that the examiner specifically concluded that 
contracting hepatitis C from drug use was more the more 
likely scenario.  

The Board notes that there is no contrary medical opinion of 
record regarding the etiology of the veteran's hepatitis.  

Although the veteran has offered several theories as to the 
etiology of his hepatitis C, the Board finds that his 
assertions can be afforded no probative weight.  As a 
layperson who is untrained in the field of medicine, the 
veteran himself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The Board has considered the veteran's testimony that he used 
cocaine while on active duty.  

However, even if it were presumed that the veteran's drug use 
occurred in service, the law clearly states that direct 
service connection may not be granted for a disease or injury 
that results from willful misconduct, or, for claims filed 
after October 31, 1990, that are the result of the abuse of 
illegal drugs.  See 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.301(a).

In addition, there is nothing to suggest that the use of 
heroin in service is secondary to his acquired psychiatric 
disorder.  

In fact, there is no cause shown for the use of cocaine 
except for misconduct on his part, and as a result, there is 
no sound basis for a grant of service connection for 
hepatitis C.

In summary, the Board finds that the preponderance of 
evidence is against the claim of service connection for 
hepatitis C.  Thus, the benefit sought on appeal is denied.



ORDER

Service connection for hepatitis C is denied.  



REMAND

The veteran contends that his left shoulder disability 
warrants a rating in excess of 40 percent.  The veteran was 
afforded VA examinations in April 2003 and March 2004.  

No opinion, however, was expressed as to whether pain, 
incoordination, weakness, and fatigability affected the 
veteran's range-of-motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  

In DeLuca, the United States Court of Appeals for Veteran's 
Claims (Court) held that for disabilities evaluated on the 
basis of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  

The Court has also held that when a medical examination 
report "does not contain sufficient detail", the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes.  DeLuca, at 206.  

Thus, the Board must remand this case as the most recent 
examination reports do not contain the necessary DeLuca 
findings.  38 C.F.R. § 4.2 (2004).  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992).  

Moreover, the veteran asserts that his right shoulder 
disability is related to his service-connected left shoulder 
disability.  

After conducting a physical examination of the veteran's 
right shoulder in March 2004, a VA examiner determined that 
the his right shoulder disability might have been aggravated 
by his service-connected left shoulder disability.  

In a June 2004 VA opinion, the claims file was reviewed.  It 
was noted that it was not likely that the decreased use of 
the veteran's left shoulder would significantly increase the 
risk of damage to the right shoulder.  

The Board finds that another examination is needed to 
determine whether the veteran's right shoulder disability is 
due to the service-connected left shoulder disability.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his left shoulder disability.  
The claims folder should be made 
available to the examiner for review.  
The physician should report the ranges of 
motion of the in degrees.  The physician 
should determine whether the left 
shoulder disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination. 

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of his claimed right 
shoulder disability.  The claims folder 
should be made available to the examiner 
for review.  The physician should state 
whether a current right shoulder was 
caused or aggravated by the veteran's 
service-connected left shoulder 
disability.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  

3.  Following completion of all indicated 
development the RO should then re-
adjudicate the pending claims.  If any 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them an 
opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of  2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


